                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     BRENDA M. JOHNSON,
9
                   Plaintiff,
10                                                      Case No. 19-cv-00337-RAJ
            v.
11                                                      ORDER DENYING PLAINTIFF’S
     ELECTRONIC TRANSACTION                             MOTION
12
     CONSULTANTS CORPORATION and
13   WASHINGTON DEPARTMENT OF
     TRANSPORTATION,
14
                   Defendants.
15
16                                   I.      INTRODUCTION
17          This matter is before the Court on Plaintiff’s motion and objections to the Court’s
18   orders dismissing the action and denying Plaintiff’s motion for reconsideration (“Motion”).
19   Dkt. # 36. For the same reasons set forth in the Court’s order denying Plaintiff’s motion
20   for reconsideration, the Court DENIES the Motion.
21          The court directs Plaintiff not to file any further papers in C19-00377RAJ; and
22   further directs the clerk not to accept any future filings from Plaintiff in the above-
23   captioned matter, exclusive of an amended complaint. See DeLong v. Hennessey, 912 F.2d
24   1144, 1148 (9th Cir. 1990) (stating that in dealing with litigants, the federal courts possess
25   inherent power to regulate the activities of abusive litigants by imposing carefully tailored
26   restrictions under the appropriate circumstances). If Plaintiff fails to file an amended
27   complaint that states a cognizable claim for relief, the Court will dismiss the action with

28   ORDER – 1
     prejudice. See Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008)
1
     (“futility of amendment” justifies denial of leave to amend).
2
3           DATED this 4th day of October, 2019.
4
5
6
                                                      A
                                                      The Honorable Richard A. Jones
7
                                                      United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
